TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00289-CV




Freightliner Corporation and Ford Motor Company, Appellants

v.

Motor Vehicle Board of the Texas Department of Transportation and Metro
Ford Truck Sales, Inc., Appellees





DIRECT APPEAL FROM THE MOTOR VEHICLE BOARD OF THE TEXAS
DEPARTMENT OF TRANSPORTATION




O R D E R


                        Ford Motor Company has filed a motion to continue an agreed protective order
entered by the Motor Vehicle Board’s hearings examiner on May 3, 1995.  The order states that the
parties jointly request entry of the order “to preserve the confidentiality of certain commercially
sensitive, confidential or proprietary documents and testimony produced in the course of discovery
in this proceeding.”  Ford certified that the remaining parties do not oppose this motion to have the
terms of that agreed protective order continue to apply during this appeal.  No party has filed
opposition to this motion.
                        We grant the motion.  The terms of the agreed protective order entered by the Board
on May 3, 1995, will remain in effect during this appeal.  A copy of that order is attached as an
appendix to this order.
                        It is ordered November 18, 2005.
 
 
                                                                                                                                                            
                                                                        Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear